Appeal by employer and insurance carrier from a decision and award of the Workmen’s Compensation Board. Claimant was employed as a cook. He slipped and fell while carrying a heavy pot of spaghetti, striking his chest against the heavy pot. The Workmen’s Compensation Board has found that this accidental injury aggravated a previously existing tubercular condition. There is evidence in the record to sustain the findings of the board. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.